VICKERY, J.
Avery Charpie was arrested and tried in the' Cleveland Municipal Court on an affidavit charging him with having unlawfully passed a school at a speed greater than 10 miles per hour. The affidavit was based on an ordinance providing that a machine shall not be driven at a speed greater than 10 miles per hour past a school on school days between the hours of 8 A. M. and 4 P. M. Charpie was fined $10 and costs. He prosecuted error claiming that the affidavit did hot charge any offense under the ordinance. The Court of Appeals held:
In order to make an offense to which one must answer, it must be charged in the affidavit that the time of driving the motor vehicle was between the hours of eight and four, in the day; and that it was a school day and that there was a session of school during that day. None of the specifications appeared in the affidavit filed, and hence there was a failure to charge an offense, and the conviction was therefore unwarranted and illegal. Judgment reversed and Charpie discharged.